18-48460-tjt   Doc 74   Filed 06/03/19   Entered 06/03/19 14:31:22   Page 1 of 8
18-48460-tjt   Doc 74   Filed 06/03/19   Entered 06/03/19 14:31:22   Page 2 of 8
18-48460-tjt   Doc 74   Filed 06/03/19   Entered 06/03/19 14:31:22   Page 3 of 8
18-48460-tjt   Doc 74   Filed 06/03/19   Entered 06/03/19 14:31:22   Page 4 of 8
18-48460-tjt   Doc 74   Filed 06/03/19   Entered 06/03/19 14:31:22   Page 5 of 8
18-48460-tjt   Doc 74   Filed 06/03/19   Entered 06/03/19 14:31:22   Page 6 of 8
18-48460-tjt   Doc 74   Filed 06/03/19   Entered 06/03/19 14:31:22   Page 7 of 8
18-48460-tjt   Doc 74   Filed 06/03/19   Entered 06/03/19 14:31:22   Page 8 of 8
